Citation Nr: 1018328	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-38 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to August 31, 2004, and in excess of 30 percent as of 
August 31, 2004, for chondromalacia of the left knee with 
quadriceps atrophy.

2.  Entitlement to service connection for depression 
secondary to chondromalacia of the left knee with quadriceps 
atrophy.

3.  Entitlement to service connection for a left shoulder 
disability secondary to chondromalacia of the left knee with 
quadriceps atrophy.

4.  Entitlement to service connection for a left hip 
disability secondary to chondromalacia of the left knee with 
quadriceps atrophy.

5.  Entitlement to service connection for a low back 
disability secondary to chondromalacia of the left knee with 
quadriceps atrophy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April to December 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and July 2005 rating decisions of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination in 
connection with a "claim for increase" in August 2007.  The 
Veteran failed to appear for this examination.  

2.  In a January 2008 supplemental statement of the case, the 
RO informed the Veteran that she had failed to appear for a 
VA examination scheduled in August 2007.

3.  There is no evidence of record of "good cause" which 
would excuse the Veteran's failure to report for the 
scheduled examination in August 2007 in connection with the 
claim for increase involving her left knee.

4.  The Veteran is not a credible historian.

5.  The preponderance of the credible evidence is against a 
finding that a major depressive disorder is related to a 
service-connected disability.  

6.  The preponderance of the credible evidence is against a 
finding that a left shoulder disability is related to a 
service-connected disability.  

7.  The preponderance of the credible evidence is against a 
finding that a left hip disability is related to a service-
connected disability.  

8.  The preponderance of the credible evidence is against a 
finding that a low back disability is related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an evaluation in excess of 
20 percent prior to August 31, 2004, and in excess of 
30 percent as of August 31, 2004, for chondromalacia of the 
left knee with quadriceps atrophy is denied due to the 
appellant's failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (2009).

2.  Major depressive disorder is not proximately due to or 
aggravated by chondromalacia of the left knee with quadriceps 
atrophy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  A left shoulder disability is not proximately due to or 
aggravated by chondromalacia of the left knee with quadriceps 
atrophy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.

4.  A left hip disability is not proximately due to or 
aggravated by chondromalacia of the left knee with quadriceps 
atrophy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.

5.  A low back disability is not proximately due to or 
aggravated by chondromalacia of the left knee with quadriceps 
atrophy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increase

Under VA regulations, it is incumbent upon the claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

In this case, the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent prior to August 31, 2004, 
and in excess of 30 percent as of August 31, 2004, for 
chondromalacia of the left knee with quadriceps atrophy is a 
"claim for increase."  See id.  

An August 2007 document from the VA Medical Center indicates 
that a VA social worker noted the Veteran had failed to show 
for a VA examination scheduled on this date.  Behind this 
document is a document showing the Veteran's last known 
address, which was the exact same address shown on a document 
the Veteran sent to VA in July 2007.  

In a November 2007 supplemental statement of the case, VA 
informed the Veteran that it had received a notice of her 
failure to report for the VA examination.  It provided the 
Veteran with the provisions of 38 C.F.R. § 3.655, which put 
her on notice that she could provide evidence of good cause 
for her failure to report for the examination, such as 
illness of herself or a family member or other acceptable 
reason.  She was given 60 days to submit comment on the 
findings made in the supplemental statement of the case.  No 
response was received from the Veteran.  It must be noted 
that in the past, the Veteran had failed to appear for 
examinations.  When notified by VA of this failure, she had 
contacted VA to indicate her willingness to report for a VA 
examination.  Hence, the Veteran knows or should know that 
she tell VA that she is willing to report for a VA 
examination.  

The November 2007 supplemental statement of the case was not 
returned to VA as undeliverable; however, VA realized that 
the address it had sent the November 2007 supplemental 
statement of the case was off by one digit in the zip code.  
Thus, it re-sent the supplemental statement of the case in 
January 2008 to the correct address and correct zip code.  
That supplemental statement of the case was also not returned 
as undeliverable.  Thus, the Veteran is presumed to have 
received notice of the examination.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  (The VA Medical Center had the correct zip 
code when it informed the Veteran of the August 2007 VA 
examination.)

In the January 2008 Statement of Accredited Representative in 
Appealed Case, the Veteran's representative did not provide 
any evidence of good cause or express a willingness on the 
part of the Veteran to appear for a VA examination.

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
Veteran's claim for an increased rating for chondromalacia of 
the left knee with quadriceps atrophy must be denied.  In the 
January 2008 supplemental statement of the case, the RO 
informed the Veteran she had failed to report for the August 
2007 VA examination and that she could submit evidence of 
good cause for her failure to report.  She was provided 60 
days to submit comment on that finding.  She did not submit 
any evidence or argument as to her reason for not reporting 
for the examination.  Thus, the Board finds that the Veteran 
has not submitted any evidence of "good cause" for her 
failure to report for the August 2007 examination, and her 
claim for increase is denied.  See 38 C.F.R. § 3.655(b).

Veterans Claims Assistance Act (VCAA)

Prior to consideration of the merits of the Veteran's appeal 
as to her other claims, the Board must determine whether VA 
has met its statutory duty to assist in the development of 
these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in correspondence dated in March 2003, September 
2003, and May 2006 of the information and evidence needed to 
substantiate and complete a claim for service connection and 
secondary service connection, to include notice of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain.  In May 2006 VA informed the 
Veteran of how disability evaluations and effective dates are 
assigned.  The claims were readjudicated in an October 2006 
statement of the case and a November 2007 supplemental 
statement of the case.  

VA has fulfilled its duty to assist the claimant, including 
obtaining VA treatment records and providing the Veteran with 
VA examinations.  It must be noted that VA attempted to 
obtain another VA examination in connection with the claim 
for service connection for depression.  The examination was 
scheduled in August 2007, and the Veteran failed to appear 
for the examination.  She was informed of her failure to 
appear for the examination and given an opportunity to 
provide evidence of good cause for her failure to report.  
She did not respond.  Thus, the Board will base its review of 
this claim on the evidence of record..  See 38 C.F.R. 
§ 3.655.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claims 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment records, private medical record, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board will discuss the Veteran's credibility 
since the remainder of the issues on appeal are directly 
impacted by whether or not the Board finds her to be a 
credible historian.  The Board concludes that the Veteran is 
not a credible historian, which reasons follow.

In thoroughly reviewing the claims folders the Board finds 
conflicting statements from the Veteran as to what 
specifically happened in service regarding the injury to her 
left knee and what happened when she fell in 2002.  The 
service treatment records are unclear as to how the Veteran 
sustained the left knee injury.  The service clinical record 
first showing she sustained an injury was a pre-printed 
record, where the examiner checked the appropriate facts, 
such as the Veteran was complaining about left knee pain, the 
pain was in the medial area, and there was a history of 
trauma.  The remainder of the service treatment records do 
not provide any clarity.  The first description of what 
happened is shown in the March 1992 VA examination report.  
There, the Veteran reported jamming her knee while in boot 
camp when she was running, which caused her to fall and have 
a hyperextension injury to the left knee.  This appears to be 
what happened in service, as she consistently reported this 
story throughout the years (running outside on a trail and 
falling down).  

However, the Veteran reported a different story in October 
2003.  At an October 2003 VA outpatient treatment session the 
Veteran reported that she injured her left knee after a fall 
on a ship, when her left knee "gave way" and she had to 
"right herself by grabbing a bar which was overhead.  Says 
that she then fell down the stairs, landing on [left] hip and 
hitting cheek of face."  This report of what happened in 
service is completely inconsistent with what the 
preponderance of the evidence shows.  This version of the 
story is rejected, and the Veteran's change in the facts as 
to what happened in service negatively impacts her 
credibility.  

As to the 2002 fall down the stairs, that story has evolved 
over time.  At a January 2003 VA examination, the Veteran 
reported having fallen down the stairs and injuring the left 
side of her body.  She made no mention that her service-
connected knee was the cause of her fall or that she 
attempted to grab the railing to prevent her fall.  In March 
2003, she reported that at the time of the fall, her left 
knee gave out while she was going down the stairs, and she 
fell down a flight of stairs bruising up her left side.  She 
stated that since the fall, she had increased left knee pain 
and now left shoulder pain and some low back pain.  See March 
2003 VA outpatient treatment report.  She made no mention of 
grabbing the railing or having left hip pain.  

In July 2003, the Veteran reported having sustained a fall in 
November 2002 and injuring her low back.  See July 2003 VA 
outpatient treatment report.  She made no mention of any 
shoulder or hip pain.  One week later, the Veteran reported 
having fallen down from the "third story" and having hip 
pain, shoulder pain, and lower back pain.  See July 2003 VA 
outpatient treatment report.  In October and December 2003, 
the Veteran reported falling and injuring her low back in 
November 2002.  See October and December 2003 VA outpatient 
treatment reports.  There was no mention of any shoulder or 
hip pain.  

In April 2004, the Veteran reported developing left shoulder 
pain one year and four months ago after falling down a flight 
of stairs where she grabbed onto the railing with her left 
hand to prevent the fall.  See April 2004 VA outpatient 
treatment report.  She provided a more detailed story at a 
September 2004 VA examination.  There, she stated that she 
fell from a third floor apartment stairwell as she was 
exiting her apartment.  She stated that her left knee became 
unstable and she grabbed the rail, which caused her left 
shoulder pulling injury.  She reported landing on her left 
hip and left side, from which she rolled over and hit her 
lower back on one of the stairs.  But see October 2003 VA 
outpatient treatment report where she described almost the 
exact same injury occurring in service (she injured her left 
knee after a fall on a ship, when her left knee "gave way" 
and she had to "right herself by grabbing a bar which was 
overhead.  Says that she then fell down the stairs, landing 
on [left] hip and hitting cheek of face.").

Thus, the Veteran has changed her story as to the November 
2002 fall.  This damages her credibility.  The Board is fully 
aware that her prior reports of the November 2002 fall were 
silent as to how she injured her left shoulder, which could 
cause one to think that her story had not changed.  However, 
there are so many inconsistencies on various issues involving 
the Veteran's statements that the Board finds it difficult to 
accept anything she states as true.  

For example, at the September 2004 VA examination, the 
Veteran reported that the November 2002 fall caused a low 
back strain.  However, there are multiple records documenting 
that she sustained an injury at Walmart in December 2003.  A 
December 20, 2003, VA outpatient treatment report shows that 
the Veteran reported she was hit in the lumbosacral area by a 
pallet at Walmart's that evening.  An August 2004 VA 
outpatient treatment report shows the Veteran was being 
admitted to "medical hold" for pain management.  The 
examiner noted that the Veteran had known "chronic low back 
pain since an accident in which she was struck by a loaded 
pallet jack in a store."  Clearly, the examiner was 
attributing the low back pain to the incident at Walmart.  
Yet, at the September 2004 VA examination, approximately one 
month later, the Veteran made no mention of the Walmart 
incident, and the examiner made a specific finding that the 
Veteran denied any recent trauma or exacerbating 
symptomatology associated with her back (and left shoulder 
and left hip) since the November 2002 accident, even though 
she had been admitted to "medical hold" for pain management 
involving her low back the prior month.  

The Wal-Mart incident was serious enough for the Veteran to 
be seen by VA on that same day although the examiner noted 
there were no marks or bruises in the low back and x-rays 
were negative.  Indeed, it was so significant that the 
appellant sued Wal-Mart.  See March 17, 2004, VA outpatient 
treatment report.  The Veteran's failure to report the 
Walmart incident at the time of the September 2004 VA low 
back examination further damages her credibility.  

Additionally, as to having injured her left shoulder a July 
2003 VA outpatient treatment report shows that the Veteran 
reported her all her prescription medications were stolen 
when her purse was stolen from her car.  She was seeking to 
have VA replace her prescription medication.  The examiner 
noted that VA would not give her any additional prescription 
medication until VA received a copy of the police report.  
The examiner implied that a police report had been filed, but 
the Veteran did not have a copy of it.  The following month, 
the appellant agreed to file a police report (which would 
indicate that one had not been filed at the time of the 
theft).  The examiner noted that the Veteran still had 
prescription medication at that time even though she had 
reported it had been stolen in July 2003.  

In April 2004, the examiner noted that the Veteran had called 
three days prior to renewal of methadone and that she had a 
lengthy discussion with the Veteran as to her pattern of 
opioid use.  The Veteran reported that she was taking the 
methadone as prescribed and did not understand why it was 
completed earlier.  The Veteran then reported that, in the 
past, 49 pills had been missing when they were mailed to her.  
The examiner reminded the Veteran that she was to report such 
discrepancy when it occurred.  On each occasion, the 
clinicians were clearly suspicious as to whether the Veteran 
was telling the truth.  The Board finds that the Veteran's 
allegations of having her prescriptions stolen, her refusal 
to submit a police report, and her claim that she received 49 
pills less than prescribed is not credible.  These factors 
only increase the Board's inability to find credible the 
appellant's version of the "facts."

When the Veteran was examined by VA in November 2003 in 
connection with her psychiatric claim, she stated the only 
stress she had was from VA, to include her left knee pain.  
Throughout the record, however, there is a plethora of 
evidence showing that the Veteran had experienced multiple 
stressors that are totally outside of her connection to VA.  
For example, in October 2002, the Veteran discovered that her 
boyfriend with whom she had been living had been unfaithful 
to her multiple times.  She thereafter overdosed and needed 
to have her stomach pumped.  See October 2002 VA 
hospitalization records  A March 2003 VA outpatient treatment 
report shows that the Veteran had suffered a myocardial 
infarction in March 2002 and had a stent placed in her chest.  
Prior to November 2003, the appellant had been married and 
divorced twice.  In April 2003, she reported that her cousin 
was in a coma.  Finally, the appellant reported having 
financial problems, living out of her car, and failing a 
course in school.  Thus, the Veteran's November 2003 
allegation at her VA examination that the only stress she had 
in her life revolved around VA (including her left knee pain) 
is simply not credible.  

Based on the Board's review of the evidence, the Veteran is 
untruthful or she provides inaccurate information when it 
will benefit her in some way, e.g., attempts to obtain 
additional disability compensation or additional controlled 
medication.  This leads the Board to question everything the 
Veteran has stated throughout the years.  Indeed, even an 
examiner noted the Veteran's inconsistent statements.  In a 
September 2003 VA examination, the examiner was confused as 
to when the Veteran injured her knee, shoulder, hip and low 
back.  He stated the following, in part:

Her history is that she injured her 
knee in 1991 when she fell down a 
flight of stairs.  It injured her left 
knee, her left hip, her left shoulder, 
and her low back.  There were some 
conflicting dates.  [S]he at first said 
that the injury occurred in November of 
2002, but later was changed to 1991.

The Veteran submitted a statement in August 2005 stating that 
she never told the doctor what he had stated in his report.  
Because of the varying "facts" presented by the Veteran the 
Board finds no need to question the accuracy of what the 
examiner reported in the September 2003 examination report.  
In other words, the Board accepts what the examiner stated in 
the September 2003 VA examination that the Veteran changed 
the date as to when these injuries occurred.  When the 
Veteran was seen in December 2003 with complaints about VA 
doctors and the VA system, the examiner noted the Veteran 
talked "incessantly about pain" and had magnified pain 
behaviors.  He noted that she had "exquisite" tenderness 
over the entire knee.  Indeed, following the Wal-Mart 
accident the examiner noted there were no bruises or marks on 
her back.  Yet, the examiner noted that the Veteran "act[ed] 
as if she is in great pain."  The bottom line is that 
multiple people have questioned the Veteran's credibility 
over many years, and the Board finds that there are many 
reasons to find that she is not credible.

Depression

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection for depression 
secondary to a left knee disability.  There is a November 
2003 competent opinion that attributes part of the Veteran's 
depression to her service-connected left knee disability; 
however, the Board rejects this opinion for two reasons.  
One, the opinion is based upon history provided by the 
Veteran, and as explained above, the Board does not find the 
Veteran's statements credible.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises).  

Two, the list of evidence reviewed in connection with the 
examination is minimal.  The Veteran's claims files now total 
four volumes, yet the list of "medical records" included 
two 2003 VA examination reports, an orthopedic examination in 
November 2000, and some VA treatment records in 2002 and 
2003.  See November 2003 VA examination report on page 2 
under "Medical Record Review."  The medical opinion was not 
based upon a through review of the entire record.  Further, 
the Veteran did not cooperate during the examination.  When 
asked about her alcohol intake, the examiner noted the 
Veteran "refused to indicate how much alcohol she actually 
used."  The examiner noted that secondary gain was a 
significant factor in the Veteran's behavior during the 
examination.  

Thus, the medical opinion that was provided in the November 
2003 VA examination report is flawed on multiple levels, and 
the Board will not accept this medical opinion as fact.  As 
noted above, VA sought to obtain a more detailed medical 
opinion that distinguished the specific psychiatric symptoms 
attributable to the left knee disability, and the Veteran 
failed to appear for that examination.  Based on the evidence 
of record as it stands now, the Board finds the preponderance 
of the credible evidence is against entitlement to service 
connection for depression secondary to a left knee 
disability.

Left shoulder, left hip, low back

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for left shoulder, left 
hip, and low back disabilities as being secondary to the 
service-connected left knee disability.  The Board rejects 
the Veteran's claim that her left knee gave out on her, which 
caused her to fall down the stairs and injure her left 
shoulder, left hip, and low back.  She likely fell down the 
stairs in November 2002, but the Board does not find credible 
her allegation that the cause of her fall was her service-
connected left knee.  As stated above, the Board does not 
believe the Veteran's report of history, and the objective 
medical evidence does not establish that she had any knee 
instability.  At a January 2003 VA examination, the examiner 
noted that McMurray and drawer testing were within normal 
limits.  There was no medial or lateral joint line 
instability or pain.  An October 1999 private medical record 
shows the examiner also found no left knee instability.  The 
first time instability of the left knee is shown is in 
September 2004.  Thus, the medical evidence preponderates 
against the Veteran's allegation that her left knee was 
unstable.

There are at least two competent opinions attributing the 
left shoulder, left hip, and low back disabilities to the 
fall as described by the Veteran.  See September 2003 and 
September 2004 VA examination reports.  However, because the 
Board rejects the history provided by the Veteran, it accords 
no probative value to these medical opinions.  See Black v, 
5 Vet. App. 177.

In sum, the evidence preponderates against granting the 
claims for all the reasons described above.  As the 
preponderance of the evidence is against the claims of 
entitlement to service connection for depression, a left 
shoulder disability, a left hip disability, and a low back 
disability secondary to left knee chondromalacia with 
quadriceps atrophy, the benefit-of-the-doubt-rule is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
August 31, 2004, and in excess of 30 percent as of August 31, 
2004, for chondromalacia of the left knee with quadriceps 
atrophy is denied.

Entitlement to service connection for depression secondary to 
chondromalacia of the left knee with quadriceps atrophy is 
denied.

Entitlement to service connection for a left shoulder 
disability secondary to chondromalacia of the left knee with 
quadriceps atrophy is denied.

Entitlement to service connection for a left hip disability 
secondary to chondromalacia of the left knee with quadriceps 
atrophy is denied.

Entitlement to service connection for a low back disability 
secondary to chondromalacia of the left knee with quadriceps 
atrophy is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


